Citation Nr: 9917738	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  91-51 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post traumatic stress disorder (PTSD) prior to September 1, 
1991.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD between September 1, 1991 and July 1, 1993.


WITNESS AT HEARINGS ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney at 
Law



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to April 
1973.

This appeal arose from a January 1987 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which had denied entitlement to service 
connection for PTSD.  In April 1988, a personal hearing was 
conducted at the RO.  Following this, a rating action was 
issued that continued the denial in December 1988.  A 
personal hearing was held at the Board of Veterans' Appeals 
(Board) in October 1989, following which the case was 
remanded for further development in February 1990.  In August 
1990, a rating action was issued which granted service 
connection for PTSD, effective September 8, 1986, and which 
assigned this disability a 10 percent disability evaluation.  
Rating actions issued in May and September 1991 confirmed and 
continued the 10 percent disability evaluation.  In June 
1992, the RO issued a decision which increased his disability 
evaluation to 50 percent, effective September 1, 1991.  A 
year later, in June 1993, a rating action continued this 
evaluation.  That same month, this case was remanded for 
further development.  Following compliance with this remand, 
a rating action was issued in August 1993, which awarded a 
100 percent disability evaluation effective July 1, 1993.  In 
January and March 1994, rating actions were issued which 
denied the claims noted above.

In April 1995, the Board issued a decision which awarded a 50 
percent evaluation, but no higher, to the PTSD prior to 
September 1, 1991, and which denied entitlement to an 
evaluation in excess of 50 percent after September 1, 1991.  
This decision also denied entitlement to an earlier effective 
date for the grant of service connection for PTSD, an issue 
the veteran has decided not to pursue on appeal.

On July 17, 1998, a Joint Motion for Remand was filed with 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), which requested that the 
issues of entitlement to an evaluation in excess of 50 
percent for PTSD prior to September 1, 1991 and entitlement 
to an evaluation in excess of 50 percent between September 1, 
1991 and July 1, 1993, be remanded to the Board for further 
development.  On July 22, 1998, the Court issued an order 
which vacated that part of the Board decision which dealt 
with these issues and remanded the case to the Board for 
readjudication consistent with its order.  Copies of the 
Joint Motion for Remand and the Court's Order have been 
placed in the claims folder.  The case was received and 
docketed at the Board in July 1998.  In December 1998, the 
Board remanded this case for additional development.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The Board notes that the regulations governing the 
evaluations of psychoneurotic disorders changed in 1988 and 
1996.  After reviewing these changes, the Board has 
determined that the 1996 version of these rating criteria are 
the most favorable to the veteran and will be relied upon in 
evaluating his claim.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).


FINDINGS OF FACT

1.  The veteran's PTSD prior to September 1, 1991 was 
manifested by anxiety, intrusive thoughts, nightmares, 
feelings of detachment and estrangement, an exaggerated 
startle response, sleep disturbances and substance abuse.

2.  The veteran's PTSD after September 1, 1991 was manifested 
by recurrent nightmares and intrusive thoughts, flashbacks, 
anger, survival guilt, a startle response and continuous 
alcohol abuse.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation for 
PTSD prior to September 1, 1991 have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.126, Code 9411 (1998).

2.  The criteria for a 70 percent evaluation between 
September 1, 1991 and July 1, 1993 have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.126, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

The rating criteria for evaluating psychoneurotic disorders 
was changed effective November 7, 1996.  The new rating 
criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (1998).

A.  Entitlement to an evaluation in 
excess of 50 percent prior to September 
1991.

In September 1986, the veteran submitted a statement from a 
Vet Center social worker.  This noted that the veteran had 
sought counseling between January and September 1984 for 
marital problems.  He expressed unresolved feelings about his 
military experience.  He apparently worked in Japan as a 
medic, where he saw many severely wounded men, which affected 
him deeply.  During his tour in Japan, he was also critically 
wounded in an anti- American riot.  He displayed several 
symptoms typical of PTSD, to include a very high anxiety 
level, recurrent and intrusive thoughts of past events, 
feelings of detachment and estrangement, exaggerated startle 
response and a sleep disturbance.  It was noted that he drank 
in order to cope with these symptoms.

At a personal hearing conducted in April 1988, the veteran 
recounted how his PTSD had affected his personal life, 
including the dissolution of his first marriage.  He noted 
that his wife had left him because she had been afraid of 
him.  He also indicated that he had had no steady employment 
in several years.

The veteran was hospitalized between June and August 1988.  
He was initially admitted for the treatment of alcohol and 
drug abuse.  During his stay, he was transferred to the 
Stress Unit, where he complained of intrusive thoughts, a 
sleep disturbance, nightmares, flashbacks, rage reactions and 
feelings of alienation.  He was suddenly discharged after it 
was discovered he had used alcohol during a weekend pass.  
The diagnoses were PTSD, alcohol dependence, marijuana abuse.

In June 1990, the veteran was admitted to a VA hospital for a 
period of observation and evaluation.  It was again noted 
that he had given assistance to badly burned servicemen for 
over two years.  During this time, he became withdrawn, 
suspicious and hostile.  His severe wounding was also 
referred to.  He was noted to experience flashbacks and 
nightmares, as well as withdrawal from others, depression and 
irritability.  He self-medicated with alcohol.  The 
conclusion of the evaluating psychiatrists was that he 
suffered from PTSD with related depression, hostility and 
substance dependence.

In March 1991, a VA physician submitted correspondence 
indicating that the veteran was functioning at a level well 
below that reflected in the 10 percent disability evaluation.  
It was noted that he re-experienced the traumas that he had 
witnessed and endured on a daily basis while in service.  He 
suffered from intrusive thoughts and recurring nightmares.  
He often awoke screaming.  He experienced distress when he 
was exposed to helicopters, needles or hospitals.  He was 
noted to self-medicate with drugs and alcohol in order to 
avoid stimuli.  He displayed numbing, detachment from others 
and a restricted affect.  There was increased arousal, 
hypervigilance and an exaggerated startle response.  After 
his return from service, he attempted to work as a paramedic, 
but had to quit after it caused too many intrusive and 
disturbing memories.  He was also unable to attend school, 
suffering from hypervigilance and a fear of others.  It was 
the conclusion of the physician that the veteran suffered 
from severe social and industrial impairment.

The Veteran Resource Center noted in March 1991 that the 
veteran suffered from flashbacks, particularly about one 
badly burned serviceman who subsequently died.  He felt 
survival guilt, and noted that his sleep, when it finally 
came, was punctuated with nightmares.  He stated that he 
often induced sleep with alcohol. He was usually depressed 
and tended to isolate himself.  He also said that he would 
walk the streets as long as there were no crowds.  His 
impairment was felt to be severe enough that gainful 
employment would be prevented.  Fitting into a social setting 
was also difficult, thus preventing treatment in a group 
setting.

Between April and May 1991, the veteran was hospitalized for 
extensive substance abuse treatment.  A social work 
assessment performed on April 23, 1991 noted that the veteran 
was self- employed and was in a stable relationship with his 
wife.  By the fifth of May, it was noted that he had improved 
markedly, and was even laughing with other patients.

Between May and August 1991, the veteran was re-hospitalized 
by VA.  It was noted that he was having problems with alcohol 
abuse. Depression, anxiety and significant withdrawal were 
present.  He described a recurrence of feelings of 
helplessness, fear and inadequacy.  He was detoxed and was 
referred to the PTSD program, where he was treated for his 
intrusive thoughts and anger.  The diagnoses were 
psychoactive substance abuse, alcohol dependence, and PTSD.

After a careful review of the evidence of record, it is found 
that that evidence supports an award of a 70 percent 
disability evaluation prior to September 1, 1991.  The 
objective evidence indicates that he had deficiencies in most 
areas, such as work, school, thinking and mood, due to such 
symptoms as irritability and anger and depression and anxiety 
which profoundly affected his ability to function 
appropriately.  He suffered from intrusive thoughts and 
disturbing memories which prevented employment as a 
paramedic.  He also suffered from numbing, detachment and 
estrangement from others, resulting in an isolated lifestyle.  
He was unable to return to school because of his 
hypervigilance and his fear of being around others.  Finally, 
his symptoms prevented him from adapting to stressful 
circumstances, such as a work setting, as is evidenced by his 
inability to maintain employment.  While he has maintained a 
relationship with his spouse, he was otherwise socially 
withdrawn.  Under these circumstances, and after resolving 
any doubt in the veteran's favor, it is found that a 70 
percent disability evaluation for his service-connected PTSD 
prior to September 1, 1991 is justified.

However, it is found that a 100 percent disability evaluation 
during this time period is not warranted.  The objective 
evidence does not show such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Therefore, it is determined that a 100 percent 
disability evaluation prior to September 1, 1991 is not 
justified.


B.  Entitlement to an evaluation in 
excess of 50 percent for PTSD beginning 
September 1, 1991.

The pertinent evidence revealed that the veteran was examined 
by VA in May 1992.  This examination noted that he was unable 
to work secondary to pain in the leg the result of venous 
insufficiency.  The psychiatric examination revealed that he 
was alert, oriented times three, and pleasant.  The diagnoses 
were PTSD and alcohol abuse.

An undated PTSD evaluation showed that the veteran displayed 
nervousness and anxiety.  He was tearful and constantly 
irritable with unpredictable episodes of anger outbursts.  He 
described intrusive recollections and nightmares.  He avoided 
stimuli and crowds.  He related a fear of losing control.

He was hospitalized in January 1993 for alcohol 
detoxification. His PTSD was not treated, although it was 
noted that he sought treatment on an individual basis with 
his therapist.

After a careful review of the evidence of record, it is found 
that that evidence supports a finding of entitlement to a 70 
percent disability evaluation for the service-connected PTSD 
between September 1, 1991 and July 1, 1993.  This evidence 
noted that he was still tearful and constantly irritable with 
unpredictable outbursts of anger, thus evidencing impaired 
impulse control.  He also displayed nervousness and anxiety 
that affected his ability to function appropriately.  
Intrusive recollections and nightmares interfered with his 
judgment and thinking.  His avoidance of stimuli and crowds 
reflected his social withdrawal and isolation.  During this 
time frame, he had been unable to adapt to stressful 
circumstances, as is demonstrated by his inability to 
maintain employment.  Therefore, under these circumstances, 
and after resolving any doubt in the veteran's favor, it is 
found that a 70 percent disability evaluation for the 
service-connected PTSD between September 1, 1991 and July 1, 
1993 is justified.

Again, however, it is found that a 100 percent disability 
evaluation during this time period is not warranted.  The 
objective evidence does not show such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place; or memory loss for names of close relatives, 
own occupation, or own name.  Therefore, it is determined 
that a 100 percent disability evaluation between September 1, 
1991 and July1, 1993 is not justified.


ORDER

A 70 percent disability evaluation for PTSD prior to 
September 1, 1991 is granted.

A 70 percent evaluation for PTSD between September 1, 1991 
and July 1, 1993 is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

